PCIJ_AB_76_PanevezysSaldutiskisRailway_EST_LTU_1939-02-28_JUD_01_ME_02_FR.txt. 30

OPINION DISSIDENTE DU JONKHEER VAN EYSINGA

L'arrêt décide que la première exception soulevée par le
Gouvernement lithuanien comme préliminaire ne revêt pas ce
caractère. Cette décision n’avait pas encore été prise par l’ordon-
nance de la Cour du 30 juin 1938. Il résulte de cet état de
choses que ce sera, le cas échéant, seulement dans un troisième
stade de la solution juridictionnelle du différend entre 1’Estonie
et la Lithuanie que la Cour pourrait entamer le fond de ce
différend. La question peut être posée si cet état de choses est
heureux. Il ne cadre du reste pas avec la procédure que pres-
crit, pour les exceptions préliminaires, l’article 62 du Règlement
de la Cour. D’après cet article, qui a été introduit en 1926
comme article 38, et ceci après mire réflexion, la Cour doit se
prononcer sur le caractére préliminaire des exceptions dés que
celles-ci ont été soulevées comme telles, après quoi, à moins que
la Cour ne retienne les exceptions, elle a le choix entre leur
rejet et leur jonction au fond. L'article 62 du Règlement ne
prévoit pas, et ceci à juste titre, une troisième possibilité qui
consiste à laisser indécise la question de savoir s’il s’agit, en
effet, d’exceptions préliminaires et à les joindre quand même
au fond.

*
* *

La première exception préliminaire du Gouvernement lithua-
nien oppose aux demandes du Gouvernement estonien l’inobser-
vation par celui-ci de « la règle du droit des gens qui veut que
la demande soit nationale non seulement au moment de sa
présentation, mais également au moment du préjudice subi ».

A ce sujet, il y a lieu de faire les observations suivantes.

I ressort des écritures et des plaidoiries qui étaient connues
de la Cour dès le premier stade de la solution juridictionnelle
du différend actuel, dès le mois de juin 1938, que l’acte illicite
incriminé par le Gouvernement estonien est la saisie, par le
Gouvernement lithuanien, en septembre 1919, du chemin de fer
Panevezys-Saldutiskis. Et il n’est pas contesté qu'à cette
époque |’ Esimene Juurdeveo Raudteede Selts Venemaal (Première
Société des Chemins de fer secondaires en Russie), dont le
Gouvernement estonien a fait sienne la cause, ne pouvait pas
posséder la nationalité estonienne.

Le Gouvernement lithuanien prétend que la société a été
fondée seulement en 1923 et que, partant, elle a reçu alors la

30
31 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

nationalité estonienne. D'autre part, le Gouvernement’ estonien
prétend que la société estonienne n’est autre chose que la
Première Société russe, fondée en 1892 et dont la nationalité
et les statuts ont été modifiés à la suite de la guerre mondiale
et après 1019. Pour décider si l’on est en présence d’une excep-
tion préliminaire, oui ou non, il n’est par conséquent pas
nécessaire de prendre position à l'égard de la question de
savoir laquelle des deux Parties a raison au sujet de cette
controverse, ce qui ne serait possible qu’en entrant dans le
fond du différend. En effet, que l’une ou l’autre des deux thèses
soit juste, toujours est-il qu’au moment du préjudice subi, la
société ne possédait pas la nationalité estonienne, et que, par
conséquent, la règle du droit des gens dont le Gouvernement
lithuanien prétend l'existence est applicable, du moins si cette
règle existe dans le sens absolu que lui prête la thèse lithuantenne.

Mais c’est précisément sur ce dernier point que des doutes
sérieux semblent être à leur place. Or, l’agent lithuanien n’a
pas réussi à démontrer l'existence de la règle dans le sens absolu
que lui prête la thèse lithuanienne.

Pour résoudre la question de savoir si une règle de droit
international non écrite existe vraiment d’une façon absolue, il
ne suffit pas d’énoncer des considérations générales qui, dans
certains cas, peuvent être suffisantes, mais il faut encore examiner
la situation juridique dans laquelle la règle, dans un cas déter-
miné, devrait trouver son application. C’est ce qui n’a pas été
fait dans la présente affaire.

Il y a lieu d’ajouter que, au cas où la thèse estonienne selon
laquelle l’Esimene ne serait autre chose que la Première Société
serait exacte, la règle de la première exception lithuanienne se
heurterait encore à d’autres objections que le manque de preuve
de l'existence de la règle dont il s’agit. Ces objections seront
exposées en premier lieu dans les observations suivantes, obser-
vations qui ne feront qu’effleurer le fond du différend.

L’ensemble des faits qui est 4 la base du présent différend
se meut dans la sphére du droit international dite de la succes-
sion des Etats. A un moment donné, des parties de l’ancienne
Russie, dont l’Estonie, deviennent des Etats indépendants ; la
où se trouvaient la Russie, le peuple et les autorités russes, se
trouvent maintenant l’Estonie, le peuple et les autorités esto-
niennes. L’ensemble des pouvoirs que peuvent exercer les auto-
rités_ estoniennes est nouveau en ce sens que ces pouvoirs
étaient auparavant de la compétence d’un autre Etat, la Russie.

Une réglementation générale de la partie du droit interna-
tional qui a trait à la succession des Etats n’existe pas, et les
traités qui s’occupent de la matière, comme le Traité de paix
de Tartu entre la Russie et l’Estonie, signé le 2. février 1920 et
entré en vigueur le 29 mars 1920, précisent tantôt telle partie,

31
32 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

tantôt telle autre partie du droit de la succession des États:
tout dépend de l'importance que les parties au traité attribuent
à ces parties du droit international, vu les conditions de fait dans
lesquelles elles se trouvent. Il se comprend, sous ce rapport, que
le problème du transfert des sièges de sociétés par actions et,
partant, le problème de leur nationalité aurait offert un autre
aspect au cas où la Russie n’aurait pas passé par une révolu-
tion gigantesque conduisant à une nationalisation très accentuée
de la propriété privée, mais serait restée un État attachant
beaucoup de prix à l’intangibilité de la propriété privée.

Un traité comme celui de Tartu peut prescrire que les habi-
tants indigènes, de même que les personnes morales, sociétés
par actions ou autres, qui ont leur siège dans le territoire du
nouvel État, acquièrent la nationalité de celui-ci. Le Traité de
Tartu ne le dit pas expressis verbis. En revanche, d’autres
aspects du droit de la succession des États y ont pris corps
sous la forme d’articles spéciaux, tels que les créances du fisc
russe contre des sujets estoniens, créances qui passent entre les
mains de l’Estonie, d’après l’article XI, alinéa 2.

Mais, réglées ou non dans le traité, toutes les fonctions de
la vie juridique du nouvel État se poursuivent comme succé-
dant à la vie juridique de l’ancien État. C’est ainsi que, là où
le Gouvernement de ce dernier était compétent, sa place se
trouve maintenant occupée par le Gouvernement du nouvel
État. Ainsi, en ce qui concerne la protection diplomatique. A
supposer que la thèse estonienne selon laquelle l’Esimene ne
serait autre chose que la Première Société soit exacte, alors la
protection diplomatique de la société aurait incombé jusqu’à un
certain moment au Gouvernement russe, mais, après ce moment,
c'est au Gouvernement estonien que serait échue cette tâche.
C'est la même succession que celle de l’article XI, alinéa 2, où,
à un moment donné, des créances du fisc russe passent entre
les mains de l'Estonie, et on ne voit pas pourquoi un claim
contre une tierce Puissance à raison d’un acte illégitime ne
pourrait pas également passer de l’ancien au nouvel État.
Entrevu sous l’angle du droit de la succession des États, — et
c’est bien de cette façon qu’il faut envisager le présent différend,
— il n’y a rien de surprenant dans le fait que l’Estonie aurait
eu la faculté de faire sienne une cause qu’autrefois seule la
Russie aurait pu épouser. Une telle « succession » est précisé-
ment caractéristique, voire essentielle pour le droit de succes-
sion des États. A chaque moment, l’État successeur exerce des
droits qui, auparavant, étaient de la compétence exclusive de
l’ancien État; et il en est de même pour les obligations ; il
serait, par conséquent, entièrement normal que, dans l'espèce,

32
33 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

l'État successeur ait protégé diplomatiquement et devant la
Cour une société dont la protection diplomatique avait été
autrefois du ressort de la Russie.

Comme il a déja été dit, la régle que la demande doit étre
nationale non seulement au moment de sa présentation mais
également au moment du préjudice, si elle était vraiment absolue,
s’appliquerait tant au cas où la thèse lithuanienne selon laquelle
l’Esimene n'a été fondée qu’en 1923 serait exacte, qu’au cas
où la thèse estonienne devrait être acceptée. Il ressort de ce
qui précède qu’elle ne peut pas être appliquée dans cette
dernière hypothèse. Mais, à part cela, l’agent lithuanien n’a pas
réussi à démontrer l'existence de la règle dans le sens absolu
que lui prête la thèse lithuanienne.

Ceux qui défendent la règle dans son sens absolu se fondent,
notamment, sur la jurisprudence des Commissions de récla-
mations (Claims Commissions, commissions mixtes). Tel aussi
l’agent lithuanien.

Les commissions mixtes sont instituées par traité lorsque,
surtout à la suite d'événements tumultueux tels qu’une révo-
lution ou une guerre civile, un grand nombre de ressortissants
de chacune des deux parties au traité ont subi des préjudices.
Le désir de liquider toutes ces réclamations amène les deux
parties à les porter, par traité, devant une commission établie
dans ce but ad hoc. Ii s'agit, par conséquent, d’une juridiction
spéciale pour un certain groupe de nationaux des deux côtés,
et il se comprend que ces traités visent uniquement les natio-
naux des deux parties qui ont subi des dommages, mais non
pas les non-ressortissants qui se trouvent dans la même situa-
tion et qui, dans le désir de profiter de la commission, se font
naturaliser, et non plus les nationaux qui ont acheté des récla-
mations de non-ressortissants. Dans la sphère des traités éta-
blissant des commissions mixtes, la règle dont fait état l’agent
lithuanien se comprend parfaitement, et peut-être est-il possible
de parler dans cette sphère d’une règle du droit des gens dans
ce sens que, dans l'absence d’un texte conventionnel précis,
elle doit être observée par les commissions mixtes.

Pour appuyer sa manière de voir concernant la portée absolue
de la règle invoquée par lui, l’agent lithuanien a souvent cité
l’auteur américain Borchard. A cet égard, il y a lieu de relever
que la citation à la page 19 des Exceptions préliminaires lithua-
niennes donne l'impression que Borchard, dans son livre clas-
sique, aurait posé la ‘règle que la demande doit être nationale
non seulement au moment de sa présentation, mais également
au moment du.préjudice, comme une règle tout à fait géné-
rale. Il suffit de continuer la lecture de la page 660 du Diplo-
matic Protection of Citizens abroad pour se rendre compte que
Borchard ne parle en vérité que de la ligne de conduite du

33
34 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

département d’État des États-Unis d'Amérique dans la sphère
des Claims Commissions. Et le titre du paragraphe 306 de
Borchard précise qu'il ne s’agit, dans ce paragraphe, que de
Vimpossibilité de « nationaliser » une réclamation soit par natu-
ralisation de celui qui prétend la posséder, soit par la cession
de la réclamation à un national. Il s’agit, par conséquent, des
abus contre lesquels les Commissions mixtes ont constamment
dû lutter, mais en présence desquelles on ne se trouve pas dans
l'affaire du chemin de fer Panevezys-Saldutiskis.

Si, par conséquent, le livre de Borchard n’est pas pertinent
dans la présente affaire, il n’en est pas autrement de la savante
note doctrinale de MM. de Lapradelle et Politis sur la Commis-
sion mixte de Washington, 31 décembre 1862, note qui a été
citée à la page 2x des Exceptions préliminaires lithuaniennes.
Dans cette note, la partie consacrée à la matière de la natio-
nalité commence par la phrase suivante: « Les questions de
nationalité sont fréquemment posées aux commissions mixtes. »
Et quelques lignes plus loin: « Dans les commissions mixtes,
protection et nationalité coïncident. Les États qui les forment
ne les ouvrent, de part et d'autre, qu’à leurs nationaux. » On
le voit, il ne s’agit, dans cette note doctrinale, que des Claims
Commissions établies par des conventions que les parties con-
tractantes ne mettent qu’à la disposition de leurs ressortissants
seuls ; du reste, cela ne peut pas étonner, puisque la note doc-
trinale n’a trait qu’à une telle commission mixte, et non pas
à la juridiction internationale en général.

Le passage cité à la page 21 des Exceptions préliminaires
lithuaniennes : « Avec l'affaire Medina, c’est, nettement et fran-
chement, la théorie de la nationalité qui s’introduit dans la
procédure arbitrale. Et, depuis ce moment, elle ne cesse de
s’y développer », pourrait donner l'impression qu'il avait eu
pour but de couvrir toute la sphère de l'arbitrage. Toutefois,
le contexte prouve que ce n’est pas le cas. Du reste, la note
doctrinale a soin de souligner la distinction entre les commis-
sions mixtes et l'arbitrage proprement dit, lorsque, à la page 179,
elle constate que, dans un cas spécial, savoir le cas où toutes
les réclamations viennent d’un seul des deux côtés, et où par-
tant la réciprocité fait défaut, « la commission mixte se rap-
proche de l'arbitrage proprement dit ».

A l’Institut de Droit international, Borchard a tâché de
généraliser ce qui, dans son livre, n’avait trait qu'aux commis-
sions mixtes, et il a dit alors une chose qui mérite d’être
soulignée et qui, du reste, a été citée à la page 20 des Excep-
tions préliminaires. « Une jurisprudence étendue a établi et
cristallisé la règle suivant laquelle le demandeur doit avoir
possédé la nationalité de l’État demandeur à l’origine de la
demande » (Annuaire de l'Institut de Droit international, 1931,
I, p. 282). La jurisprudence visée par Borchard et citée par

34
35 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

lui est encore une jurisprudence de commissions mixtes. Il se
peut que cette jurisprudence ait cristallisé la règle que Borchard :
a en vue. Mais il est permis de rappeler que « cristalliser »
implique la notion de rendre rigide. Lorsque la Cour doit appli-
quer du droit non écrit, elle se trouve sans doute souvent en
présence de difficultés. Mais il y a aussi des avantages, notam-
ment celui que les règles de droit non écrit ne sont, de par
leur libellé, précisément pas rigides. Il suffit de lire, entre
autres, les observations de M. Politis (Annuaire, 1931, II,
pp. 206-209) pour se rendre compte qu’il est heureux que la
règle préconisée par la Lithuanie, règle qui peut-être est de
droit pour un certain nombre de cas, ne se soit nullement
cristallisée comme une règle générale. Et, dans cet ordre d'idées,
il y a lieu de se demander s’il est raisonnable de qualifier
comme règle du droit des gens non écrit une règle qui compor-
terait que, lors d’un changement de souveraineté, le nouvel
État ou l'État qui a été agrandi n'aurait pas qualité pour
épouser n'importe quelle demande. de n’importe lequel de ses
nouveaux ressortissants, concernant des préjudices subis avant
le changement de nationalité. On peut se demander également
si c’est bien la tâche de la Cour de contribuer à la cristallisa-
tion de règles de droit non écrit qui conduisent à des résultats
si peu équitables.

Il résulte de ce qui précède que l'agent lithuanien n’a “pas
réussi à démontrer l’existence, dans le sens absolu prétendu par
lui, de la règle du droit des gens qui veut que la demande soit
nationale non seulement au moment de sa présentation, mais
également au moment du préjudice subi, et que cette régle ne
résiste pas au jeu normal du droit concernant la succession des
Etats.

Comme le fondement sur lequel repose la premiére exception
préliminaire lithuanienne fait par conséquent défaut, son rejet
s’imposait, et ce rejet était possible sans prendre position à
regard du fond de l'affaire.

%
* *

La seconde exception lithuanienne, qui, elle aussi, revét le
caractère d’une exception préliminaire, a la même économie que
la première. Elle aussi pose une règle du droit des gens, « la
règle exigeant l'épuisement du recours interne ». Il a été dit,
dans la plaidoirie de l’agent lithuanien du 13 juin 1938, que la
règle ne pourrait ne pas être de droit entre les deux États
qu'au cas où un traité l'aurait mise de côté, traité qui, toute-
fois, n’existerait pas d’après la thèse lithuanienne.

C’est sur ce dernier point qu’un doute doit être émis. Il
semble que la Lithuanie ne peut pas se prévaloir de la règle
dont il s’agit vis-à-vis de l’Estonie, puisque, précisément,

35
36 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

l'acceptation par les deux Etats de la juridiction obligatoire de
la Cour sur la base de l’article 36 du Statut de la Cour, accep-
tation qui a eu lieu sans réserve (Série D, n° 6, p. 42; Série E,
n° II, p. 257), implique la mise de côté de la règle pré-
tendue dans les relations entre les deux États. On est ici en
présence de l'exception à la règle, admise en principe par la
Lithuanie, mais qui, d’après la thèse lithuanienne, ne jouerait
pas dans Ja présente affaire.

La règle que les instances nationales doivent être épuisées
avant qu'un gouvernement puisse prendre entre ses mains la
cause d’un de ses ressortissants contre un gouvernement étran-
ger est. une règle de conduite qui a été pratiquée depuis très
longtemps. En effet, c’est une règle dont on peut constater la
pratique déjà dans un passé lointain, un passé beaucoup anté-
rieur à la « théorie générale et logiquement coordonnée de la
responsabilité des “États », comme l’a appelée M. De Visscher,
théorie qui date du début de ce siècle et qui doit son origine
à la remarquable science allemande de Laband et après lui de
Triepel.

Lorsqu'une personne s’adresse à son gouvernement en vue
de voir soutenir par celui-ci sa cause contre un gouvernement
étranger, le gouvernement saisi commencera par rechercher si
les instances nationales de l’État étranger ont été épuisées.
Sinon, il donnera à son ressortissant le conseil de s’adresser à
ces instances avant que sa cause puisse être endossée par lui.
Et réciproquement, lorsqu'un gouvernement reçoit une plainte
diplomatique concernant un étranger, alors que celui- -ci n’a
pas encore épuisé les instances nationales qui sont à sa dispo-
sition, ce gouvernement répondra à l’autre gouvernement qu'il
importe d’attendre le résultat de l'intervention des instances
nationales, juridictionnelles ou autres. Il en sera de même au
cas où la démarche diplomatique prendrait la forme caracté-
risée d’une proposition d'arbitrage.

L'application de la règle concernant l'épuisement des instances
nationales n'est pas limitée aux seules relations diplomatiques
entre gouvernements. On en trouve des applications aussi dans
d’autres sphères de l'administration internationale. C'est ainsi
que, lorsque la Commission centrale pour la navigation du Rhin
s'est vu attribuer l'examen de plaintes au sujet de la non-
observation du droit rhénan international, elle a été amenée
elle aussi à appliquer la règle.

Si, par conséquent, la règle est régulièrement suivie dans la
vie internationale, celle-ci connaît aussi des cas où la règle n’a
pas été suivie. Il y a, par exemple, des cas où un règlement
de la réclamation par Ja voie diplomatique a été établi nonobs-
tant le non-épuisement des instances nationales ; des cas aussi
où un arbitre a été institué, qui devait se prononcer sans que
toutes les instances nationales compétentes pour connaître de

36
37 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

l’objet de la contestation se fussent prononcées. Si, dans de tels
cas, un arbitre est institué, il s’agit d’une prorogation de juridic-
tion, d’une évocation.

La règle de l'épuisement des instances nationales rencontre
sur son chemin un phénomène important, lorsque les arbitrages
ad hoc dont les compromis ne sont pas basés sur des clauses
d'arbitrage obligatoires qui, à cette époque, n'existent pas
encore, commencent à être remplacés par de telles clauses, ou
même par des conventions générales d'arbitrage dans lesquelles
les Etats contractants conviennent d'avance de soumettre à
Varbitrage certaines catégories de conflits d'ordre juridique ou
même tous les conflits de cet ordre qui viendraient à s'élever.
L’arbitrage obligatoire ou institutionnel, comme Lammasch l’a
nommé, constitue, pour les différends sur la base d'un endosse-
ment par un gouvernement de la cause d'un de ses ressortis-
sants, une prorogation de juridiction stipulée d’avance ; pour
un conflit déterminé, il a la même conséquence qu’un compromis
ad hoc visant un conflit dans lequel les instances nationales
n’ont pas encore été épuisées. En effet, l'arbitrage obligatoire,
accepté sans condition, constitue une exception à l’applicabilité
de la règle de l'épuisement des instances nationales.

C’est si vrai que lorsque, sous l’instigation de la Conférence de
la Paix de 1899, les gouvernements commencent à conclure des
conventions générales d'arbitrage, ils se rendent compte de la
nécessité de réserver en toutes lettres, dans ces conventions, la
règle sur l'épuisement des instances nationales aux cas où ils
veulent maintenir cette règle. Sans une telle réserve, l’arbi-
trage obligatoire accepté d’avance, sans condition, constituerait
une juridiction par prorogation toutes les fois que l’arbitrage
interviendrait obligatoirement avant l'épuisement des instances
nationales. Par contre, l'adoption de la réserve renvoie l’arbi-
trage obligatoire au moment où les instances nationales se
seront prononcées.

Un des premiers exemples de la réserve se trouve dans la
Convention générale d’arbitrage entre le Danemark et les Pays-
Bas du 12 février 1904; et, dans l’article 6 du Traité général
d'arbitrage italo-néerlandais du 20 novembre 1909, on trouve
déjà une formule qui se rapproche sensiblement de la formule
telle qu’elle se retrouvera de plus en plus dans les conventions
sur l'arbitrage ou la juridiction obligatoires. L'article 6 du Traité
général d'arbitrage italo-néerlandais porte:

« Dans les questions du ressort des autorités judiciaires natio-
nales, selon les lois territoriales, les Parties contractantes ont
le droit de ne pas soumettre le différend au jugement arbitral,
jusqu’à ce que la juridiction nationale compétente ne se soit
prononcée définitivement, sauf le cas de déni de justice. »
38 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

Il suffit de parcourir la collection des textes régissant la com-
pétence de la Cour, dans la Série D, n° 6, ainsi que dans les
suppléments à cette collection, pour se rendre compte que,
dans un très grand nombre de conventions prévoyant la juri-
diction obligatoire de la Cour, cette juridiction obligatoire
n'existe pas pour autant que les instances nationales n’ont pas
été épuisées. C’est ainsi que, par exemple, l'article 3 des Conven-
tions d'arbitrage de Locarno, de 1925, a la teneur suivante:

« Sil s’agit d’une contestation dont l’objet, d’après la légis-
lation intérieure de l’une des Parties, relève de la compétence
des tribunaux nationaux de celles-ci, le différend ne sera soumis
à la procédure prévue par la présente Convention qu'après
jugement passé en force de chose jugée rendu, dans des délais
raisonnables, par l’autorité judiciaire nationale compétente. »

L’Acte général de conciliation, de règlement judiciaire et de
règlement arbitral, signé à Genève le 26 septembre 1928, contient
un article 31 dont le libellé se rapproche sensiblement des
textes de Locarno. L'article a la teneur suivante :

«I, Sil s’agit d’un différend dont l’objet, d'après la légis-
lation intérieure de l’une des Parties, relève de la compétence
des autorités judiciaires ou administratives, cette Partie pourra
s'opposer à ce que ce différend soit soumis aux diverses procé-
dures prévues par le présent Acte général, avant qu’une déci-

sion définitive ait été rendue, dans les délais raisonnables, par
l'autorité compétente.

2. La Partie qui, dans ce cas, voudra recourir aux procé-
dures prévues par la présente Convention devra notifier à l’autre
Partie son intention, dans un délai d’un an, à partir de la
décision susvisée. »

Il mest pas sans intérêt de relever que tant le texte de
Locarno que celui de l’Acte général, de méme que les nom-
breux traités qui se sont inspirés du texte de ces importants
documents, parlent de différends entre Etats dont l'objet relève
de la compétence des tribunaux (des autorités judiciaires ou
administratives) de l’une des parties au traité. Dans un cas où
l’une des parties a épousé la cause d’une personne physique ou
morale, le différend entre les deux États a, par conséquent,
exactement le même objet que le différend entre la personne
physique ou morale et l’un de ces deux États.

Ii semble clair que, dans tous les cas où la juridiction de la
Cour se trouve conditionnée par l’épuisement des instances natio-
nales, une exception d’irrecevabilité opposée à une requête
introduite avant que cet épuisement se soit réalisé, doit étre
acceptée par la Cour.

Mais il en est autrement lorsque la compétence de la Cour
est acceptée sans réserve. Alors, la juridiction obligatoire de

38
39 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

la Cour, au cas où il y aurait des instances nationales non
épuisées, est une juridiction par prorogation ; la Cour est com-
pétente, même avant épuisement.

Dans la présente affaire, la Cour se trouve en présence d’un
cas de ce genre. En effet, l’article 36, alinéa 2, du Statut de
la Cour ne contient pas la réserve de l'épuisement des instances
nationales, et les déclarations lithuanienne et estonienne non plus.

Ii ressort de ce qui précède que la règle de l’épuisement des
instances nationales ne peut pas jouer dans.la présente affaire ;
elle se trouve écartée par l'acceptation sans condition de la
juridiction de la Cour.

Il en serait de même si une exception avait été présentée,
basée sur le fait, non pas que n'avaient pas été épuisées les
instances nationales, mais l'instance internationale, la voie diplo-
matique. À ce sujet, la Cour, dans son Arrêt n° 6, concernant
l'affaire relative à certains intérêts allemands en Haute-Silésie
polonaise, indique que, si une clause de juridiction obligatoire
ne pose pas la condition de négociations diplomatiques préa-
lables, la Cour peut être saisie aussitôt que l’une des parties
estime qu’il y a divergence d'opinions (p. 14).

Il est vrai qu’il y a des Etats qui ont été amenés à atta-
cher une importance très marquée à la règle de l'épuisement
des instances nationales, et ce à cause du fait que des pres-
sions, parfois injustifiées, ont été exercées sur eux en vue de
faire reconnaître des réclamations privées endossées par un
gouvernement sans que les instances nationales aient été épui-
sées. Mais cette vérité ne saurait invalider les considérations
qui précèdent.

Jl y a lieu de faire encore trois observations.

En premier lieu, on a dit que la règle de l’épuisement des
instances nationales serait sous-entendue dans l’article 36 du
Statut de la Cour. Lorsqu’on veut bien se rendre compte de
Vinfluence que le nouveau phénomène de l’arbitrage obligatoire
a eue sur la vieille pratique de l’épuisement, qui, pour rester
en vie à côté de l'arbitrage obligatoire, a dû être réservée isis
verbis dans les conventions générales d'arbitrage ou de juri-
diction, on sera peut-être amené à estimer qu'il serait difficile
d'admettre le sous-entendu en vue de tant de réserves expresses.

On a également dit que, si la manière de voir préconisée
dans les lignes qui précèdent était exacte, cela rendrait les
gouvernements fort hésitants lorsqu'il s'agirait de renouveler
ou de signer des déclarations concernant la clause facultative.
Ii semble que cette hésitation ne serait pas nécessaire, car la
pratique a démontré que les déclarations dont il s’agit ici com-
portent souvent des réserves d'ordres assez différents. C’est

39
40 A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

ainsi que plusieurs Dominions, lors de la signature de leur
déclaration, ont réservé, sous certaines conditions, l’épuisement
du recours devant le Conseil de la Société des Nations. Dès
lors, rien ne semble empêcher les Etats de réserver à leur tour
l'épuisement des instances nationales.

En troisième lieu, on a dit que la Cour, tenue, aux termes
de l’article 38 du Statut de la Cour, d’appliquer les principes
généraux de droit reconnus par les nations civilisées, devrait,
partant, appliquer la règle de l’épuisement des instances natio-
nales. Cette obligation n’est pas niée. Ce que, toutefois, on ne
saurait perdre de vue non plus, c’est qu’il s’agit ici d’une règle
qui comporte beaucoup d’ exceptions. Il ne s’agit nullement
d’une règle d’ordre public à laquelle les États ne sauraient
toucher. Ils y touchent lorsqu'ils établissent un arbitrage ad
hoc, sans que les instances nationales aient été épuisées ; ils y
touchent également lorsqu'ils acceptent d’avance la juridiction
de la Cour sans faire la réserve habituelle de l'épuisement. La
Cour elle-même, dans son Arrêt n° 14, page 19 (affaire des
emprunts serbes), a rappelé qu’il y a des cas où la règle ne
joua pas.

Même en laissant de côté pour un moment les observations
qui précèdent, il y a lieu de relever que la plus haute juridic-
tion nationale lithuanienne, le Tribunal suprême de Lithuanie,
dans son arrêt du 16/26 mars 1934, s’est prononcé avec tant
de précision sur un point cardinal, qui, s’il était accepté par
la Cour, donnerait gain de cause complet à la Lithuanie, qu'il
serait inutile pour la société de s'adresser à Ja juridiction
lithuanienne avant que le Gouvernement estonien ptit porter
devant la Cour la cause de la société. Il s’agit du point de
savoir si l’Esimene est toujours la même personne morale que
la Première Société, ou si, au contraire, l’Ésimene est une nou-
velle société. Le Tribunal suprême de Lithuanie a nettement
dit que l’Esimene est une nouvelle société. Les passages sui-
vants sont pertinents à ce sujet :

« Le défendeur appelé dans cette affaire à répondre de l’obli-
‘gation n’est pas la Première Société des Chemins de fer secon-
daires en Russie, dont le Conseil d'administration se trouve à
Pétrograd, mais la Première Société des Chemins de fer secon-
daires en Russie, dont le Conseil d'administration se trouve en
Estonie, à Tallinn, et dont l’administrateur-délégué Paul Klom-
pus habite actuellement à Kaunas, à l'Hôtel de Lithuanie, rue
Daukant n° 9. Par conséquent, pour soumettre cette affaire à
la compétence des tribunaux lithuaniens, un domicile est créé
artificiellement en violation de l’article 220 du Code de procé-
dure civile, qui indique où une société doit être assignée.

D'autant plus que, comme on le voit par les preuves pro-
duites par le défendeur, il n’existe pas en Estonie de société
au nom de laquelle l'obligation a été émise et dont les statuts
auraient été en vigueur en 1892, mais il existe une société

40
AI A/B 76 (PANEVEZYS-SALDUTISKIS). — OP. VAN EYSINGA

nouvellement constituée sous le nom de Esimene Juurdeveo
Raudteede Selts Venemaal (ce qui peut-être, en traduction, veut
dire: « Première Société des Chemins de fer secondaires en
Russie »). »

Il est difficile de concevoir un exemple plus net d’un cas où
une plus haute juridiction nationale se soit prononcée avec
toute la clarté possible sur une question qui tranche le diffé-
rend en faveur d’une des deux Parties devant la Cour. Dans
un tel cas, l'exception tirée de l'épuisement des instances
nationales ne peut trouver sa place, même si l’on fait abstrac-
tion de ce qui a été dit sur l'exclusion de l'exception du fait
de l'acceptation sans réserve, par les deux Parties, de la juri-
diction obligatoire de la Cour sur la base de l’article 36 du
Statut de la Cour.

(Signé) v. EYSINGA.

41
